PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
LATOUCHE et al.
Application No. 16/210,771
Filed: 5 Dec 2018
For: METHOD FOR TREATING NEUROLOGICAL DISORDERS, INCLUDING TUMORS, WITH ELECTROPORATION
:
:
:
:	DECISION ON PETITION
:
:
:

This Notice is being treated as a request for acceptance of a fee deficiency submission under 37 CFR 1.29(k) filed October 29, 2019. 

The Office no longer investigates or rejects original or reissue applications under 37 CFR 1.56.  1098 Off. Gaz. Pat. Office 502 (January 3, 1989).  Therefore, nothing in this Notice is intended to imply that an investigation was done. 

The fee deficiency submission under 37 CFR 1.29(k) is NOT ACCEPTED.

Applicant should note that 37 CFR 1.29(k) states: If status as a micro entity is established in good faith in an application or patent, and fees as a micro entity are paid in good faith in the application or patent, and it is later discovered that such micro entity status either was established in error, or that the Office was not notified of a loss of entitlement to micro entity status as required by paragraph (i) of this section through error, the error will be excused upon compliance with the separate submission and itemization requirements of paragraph (k)(1) of this section and the deficiency payment requirement of paragraph (k)(2) of this section. 

(1) Any paper submitted under this paragraph must be limited to the deficiency payment (all fees paid in error) required for a single application or patent. Where more than one application or patent is involved, separate submissions of deficiency payments are required for each application or patent (see § 1.4(b)). The paper must contain an itemization of the total deficiency payment for the single application or patent and include the following information: 



(ii) The micro entity fee actually paid, and the date on which it was paid; 

(iii) The deficiency owed amount (for each fee erroneously paid); and 

(iv) The total deficiency payment owed, which is the sum or total of the individual deficiency owed amounts as set forth in paragraph (k)(2) of this section.

 Items (i), (ii ) and (iv) above have not met.

Regarding item (i) above, the particular type of fee that was erroneously paid as a micro entity for the Basic Filing Fee is incorrect.  Petitioner paid $75 (fee code 3011) on December 5, 2018.  The current fee is $150 (fee code 2011) which make the deficiency owed is $75.

Regarding item (ii) above, the date which the micro entity fee actually paid is the mailroom date.  The correct mailroom date for the Basic Filing Fee, Utility Search Fee, Utility Examination Fee is December 5, 2018.  The correct mailroom for the Surcharge is February 27, 2019 while the correct mailroom for the extension of time is January 4, 2021.  Further, the processing fee (Fee Type) and the mailroom date (Date Paid) is missing and must be provided.

Regarding item (iv) above, since item (i) has not been met, the total deficiency payment owed is improper.

Applicant should submit the itemization within ONE (1) MONTH from the mail date of this Notice.  This time limit is non-extendable.  Failure to timely respond may result in the return of the fee deficiency paper, at the option of the Office.

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03.  A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop PETITION
			Commissioner for Patents
			P. O. Box 1450
			Alexandria, VA  22313-1450


			ATTN: Office of Petitions

By hand:		U. S. Patent and Trademark Office
	Customer Service Window, Mail Stop Petitions 
Randolph Building
401 Dulany Street
Alexandria, VA  22314

By internet:		EFS-Web1 

Telephone inquiries regarding this decision should be directed to Irvin Dingle at (571) 272-3210.  


/Irvin Dingle/
Irvin Dingle
Lead Paralegal Specialist
Office of Petitions

cc:	Michele L. Mayberry
	New River Valley IP Law, PC
	1750 Kraft Drive, Suite 2200
	Blacksburg, VA  24060




    
        
            
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).